*986Appeal from a judgment of the Supreme Court, Albany County, entered March 27, 1952, dismissing the complaint, pursuant to an order of the court granted upon the trial at the close of the evidence. It appears that the infant plaintiff, then six years of age, fell out of an automobile owned by the defendant’s intestate. The infant plaintiff was seated upon the lap of his mother who was seated immediately next to the left rear door. While the ear was in motion, the door flew open and the infant fell out. The plaintiff’s theory was that the lock of the door was defective and that the door flew open for this reason. There was no proof of any defect of any kind; in fact, there was no proof that the door had been closed properly after the passengers entered the car. The only proof on the subject was to the effect that the door lock had always worked perfectly. Judgment unanimously affirmed, without costs. Present ■ — • Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.